Citation Nr: 1508943	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  07-40 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issues in November and December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was previously before the Board in September 2011, when it was remanded for additional development.  It has been returned for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2011 remand requested that the Veteran be afforded a VA spine examination in order to ascertain the nature and etiology of his neck and low back disabilities.  

The examination was conducted May 2013.  The examiner opined that it was less likely than not that either the low back or the neck disabilities were incurred due to active service.  The rationale was that there was no evidence of an injury, complaint, evaluation or treatment for a back or neck condition in service.  Furthermore, the examiner stated that the first documented complaint of neck or back pain was after a post service motor vehicle accident in May 2006.  

The Veteran has reported; however, that he had to carry heavy packs and equipment throughout his yearlong tour in Iraq, and experienced back and neck pain on a frequent basis during his deployment.  His reports constitute evidence of back symptomatology in service and prior to the 2006 accident.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  An examination is inadequate where the examiner does not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Also, VA medical records show that the Veteran had documented complaints of back pain as early as November 2005, which was five months before the motor vehicle accident in April 2006.  In fact, a November 2005 X-ray study demonstrates loss of cervical lordosis, which was felt to probably be due to muscle spasm in the cervical region.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the May 2013 VA examination of the spine to review the claims file and provide an addendum answering the following question:

a) Considering the Veteran's competent reports of back and neck pain during service due to carrying heavy equipment and the documented complaints of back pain and abnormal X-ray in November 2005 (prior to the April 2006 motor vehicle accident); is it at least as likely as not that the current low back and neck disabilities had there onset in service or are otherwise the result of a disease or injury in service?  

The reasons for this opinion should be provided.  

If the May 2013 examiner is not available, another examiner may provide the opinion.  The examiner should be aware that the lack of documented complaints or treatment in the service treatment record may not be the only basis for a negative opinion.  If the examiner is unable to provide any portion of the requested opinion without resorting to speculation, the reasons for this inability should be noted.  Any outstanding evidence that might enable the opinion to be provided should be identified.  

2.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

